Citation Nr: 1341278	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-02 079	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral knee disability, to include as secondary to service-connected right foot disability.  

2.  Entitlement to service connection for bilateral knee disability, to include as secondary to right foot disability


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to April 1982, and from April 1983 to April 1987.  The Board notes that the Veteran's DD214s have not been associated with the claims folder.  

These matters come before the Board of Veterans' Appeals (Board) received from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  As the Veteran did not attend his requested hearing scheduled for November 2013, the Board takes jurisdiction of the claim. 

The decision below addresses the application to reopen a claim of service connection for bilateral knee disability.  The underlying question of entitlement to service connection for bilateral knee disability to include as secondary to service-connected right foot injury is addressed in the REMAND that follows the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for bilateral knee disability was previously denied by the San Diego RO in a rating decision dated May 2007; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

2.  Evidence received since May 2007 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  






CONCLUSIONS OF LAW

1.  A May 2007 RO decision that denied entitlement to service connection for arthritis of both knees is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The evidence added to the record since May 2007 is new and material; the claim for service connection for bilateral knee disability is reopened, to include as secondary to right foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim to reopen.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for bilateral knee disability, originally claimed as arthritis of both knees, was initially denied by rating decision dated May 2007, on the grounds that there was no evidence of the condition in the service treatment records (STRs), post-service treatment records did not show the condition was related to an in-service disease, injury or event, and the condition did not manifest until more than one year after service.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

Since the last final denial, VA has received VA treatment records from November 2006 through August 2009, including January 2009 and October 2008 MRI reports that note deformity of proximal ACL attachment without significant edema, which the reports state likely represented an old insult and partial tear.  As the Veteran suffered a motorcycle accident while in service in September 1980, after which he complained of pain in his knees, it is possible that the old insult the MRI report refers to could be the in-service motorcycle accident.  Also included in these records was a May 2009 treatment note stating that the Veteran's in-service foot injuries may have altered his gait and possibly caused compensatory overuse of his left lower limb, as well as a similar August 2009 note indicating that the Veteran's right foot injuries during active duty may have contributed to compensatory overuse of his left lower limb over time.  The record also now includes a February 2009 VA examination related to the Veteran's service-connected foot disability, which notes that because of chronic pain to the foot over the years, the patient compensated by putting his weight on the left leg, and that since then this has caused significant problems to his left knee.  Also received was a July 2009 letter from the Veteran's physician stating that, per the Veteran, he suffered multiple knee injuries while in service.  The June 2013 VA examination contains a history stating that the date of onset of symptoms is 1986-1987.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

In determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.

On review, the Board finds that the Veteran has submitted new and material evidence.  The record contains medical evidence of a possible connection between the Veteran's disability and an in-service event, specifically deformity of proximal ACL attachment, as well as a possible nexus between the Veteran's disability and his service-connected right foot injury.  The record also contains the Veteran's statements that he has experienced multiple knee injuries in service, as well as the history given by the Veteran stating continuous knee pain since 1986 or 1987, at which point he was in service.  The Veteran is competent to report continuing symptoms since service.  See Shade, supra; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

This new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim.  Id.  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral knee disability is reopened, and to this extent only, the appeal is granted.


REMAND

A VA examination as to the issue of service connection for bilateral knee disability was held in June 2013.  The examiner stated that it was less likely than not that the Veteran's condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that if the macerated meniscus and ACL tear indicated by the MRI were due to an accident, the pain would be expected to start soon after or at the time of the accident.  The examiner noted that the Veteran did not start to have a knee condition until 1986 or 1987.  The motorcycle accident took place in September 1980.  The examiner wrote that the medical record from 1980 does not coincide with the claimant's history of knee pain, and went on to conclude that the Veteran's knee condition is less likely than not due to a motor vehicle accident in 1980.  

The Board notes, however, that the Veteran's STRs indicate that the Veteran did complain of bilateral knee pain at the time of the accident.  The STRs also indicate that the Veteran sought treatment soon after the accident because his knees were swollen.  

The Board also notes that the Veteran has given varying accounts for when his knee problems began.  In a September 2008 VA treatment note, the Veteran stated that his knee pain had started five years ago.  In January 2009, the Veteran stated that his knee pain had worsened in the past seven years.  
The matter is remanded for the VA examiner to provide another opinion with complete rationale that shows he specifically took into account each of the following:  (1) the inservice records showing knee problems; (2) the Veteran's complaints of knee pain and knee swelling in 1980; and (3) the Veteran's more recent statements to the VA regarding the onset and worsening of his knee pain.  

The June 2013 examiner also gave an opinion that the Veteran's condition is less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner gave the rationale that if the Veteran's knee pain is due to compensator overuse, the left knee or leg pain is expected to start soon after the foot injury when the opposite side is used the most to compensate the painful injury.  Additionally, the examiner opined that an anatomical tear of meniscus and ACL would less likely than not occur by simply overusing the left leg.  

The Board points out, however, that the examiner did not opine as to whether the Veteran's service-connected foot injury aggravated his knee disability.  An appropriate medical opinion for a secondary service connection claim will discuss whether the veteran's service-connected condition caused or aggravated the claimed condition.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310.  Therefore, the examiner must also give an addendum opinion discussing the issue of aggravation.

The Veteran's STRs also note that at the time of the Veteran's motorcycle accident, emergency care was rendered at Howard County Hospital.  As records from this hospital relating the Veteran's care could be helpful in deciding this claim, the RO must make an attempt to obtain any records of this care from the Howard County Hospital, and associate it with the claims file, pending any necessary authorization.   

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the Veteran's written authorization, contact the Health Information Management Department of the Howard County Hospital in Columbia, Maryland, or any other appropriate department or facility, and request that any and all available records related to the Veteran's hospitalization at that facility in September 1980 be provided to be associated with the claims folder.

2.  Contact the Los Angeles Ambulatory Care Center, as well as any associated or satellite facilities, and obtain any of the Veteran's treatment records since August 2009 to be associated with the claims folder.

3.  Once the aforementioned development has been completed, forward the Veteran's entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) to the June 2013 VA examiner, or appropriate substitute clinician, for an addendum opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  If additional clinical examination of the Veteran is required to provide the below requested opinions, such examination should be scheduled.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability had its onset as a result of the Veteran's period of active service.  The examiner's attention is drawn to the September 1980 STR records indicating reports of knee pain and knee swelling at the time of or closely after the September 1980 motorcycle accident.  The examiner's attention is also drawn to the September 16, 2008 VA treatment note indicating that the Veteran's knee pain started five years prior, as well as the January 25, 2009 VA treatment note indicating that the Veteran's left knee pain had been gradually worsening over the seven years prior to that date.  

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability is aggravated by the service-connected right foot injury.  The examiner's attention is drawn to the August 3, 2009 VA treatment note indicating that the Veteran's right foot injuries during active duty may have contributed to compensatory overuse of his left lower limb over time, as well as a May 2009 treatment note stating that the Veteran's in-service foot injuries may have altered his gait and possibly caused compensatory overuse of his left lower limb, and the February 2009 VA examination opinion stating that because of chronic pain to the foot over the years, the patient compensated by putting his weight on the left leg, and that since then this has caused significant problems to his left knee.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  Thereafter, readjudicate the issue (service connection for bilateral knee disability, to include as secondary to service-connected right foot injury).  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


